Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informality:

Claim 14, line 2, the examiner suggests rewriting “the cavity” to --a cavity-- to avoid an antecedent issue. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (USPAT 9,401,691 B2).

In regards to claims 1, 2, 27 and 28, Zou et al. teaches in Fig. 2A a bulk-acoustic wave resonator (200A) comprising the following: 
A first electrode (115) disposed above a substrate (105); 
A piezoelectric layer (125) disposed to cover at least a portion of the first electrode; and 
A second electrode (135) disposed to cover at least a portion of the piezoelectric layer; wherein the first electrode, the piezoelectric layer, and the second electrode all overlap one another throughout an active/membrane region (218) of the bulk-acoustic wave resonator, wherein the second electrode (135) has a first thickness (232) in a first/central region of the active region (218) and a second thickness (236) 
Based on Fig. 2A, the different thickness of the second electrode forms a plurality of steps in the active region (218).
In regards to claim 13, Zou et al. teaches in Column 7, Lines 7-9 and 15-17, that the piezoelectric layer (125) is formed from aluminum, and that the first and second electrode are formed from tungsten, in which aluminum nitride will inherently have an acoustic impedance that is greater than the first and second electrode made from tungsten. 
Allowable Subject Matter
	Claims 15-26 are allowed.

Claims 3-12, 14 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Zou et al. as discussed above. However Zou et al. does not teach: in regards to claim 3, an insertion layer disposed between the first electrode and the piezoelectric layer; in regards to claim 14, an etch stop portion disposed to surround a cavity; in regards to claim 15, a plurality of steps are formed by the insertion layer and a difference in thickness of regions of any one of the first electrode, the piezoelectric layer, and the second electrode, in an active region in which the first electrode, the piezoelectric layer, and the second electrode all overlap one another; in regards to claim 29, wherein the difference between the first thickness and the second thickness is 800 A to 1200 A; and in regards to claim 30, wherein the any one of the first electrode, the piezoelectric layer, and the second electrode has a third thickness in a third region of the active region, disposed outside of the second region, and wherein the third thickness is greater than the second thickness. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of claims 4-12, 16-26 and 31 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843